Citation Nr: 0832535	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-05 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a 
vasectomy.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and S.N.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in June 2008; a transcript is 
of record. 

In addition to the issue decided herein, the RO certified to 
the Board issues of entitlement to service connection for a 
skin condition and entitlement to service connection for a 
heart disorder.  On the record at the veteran's Travel Board 
hearing, he withdrew these claims.  At that time, the veteran 
also submitted written notice of such withdrawal.  Those 
issues are no longer before the Board.  38 C.F.R. § 20.204(b) 
(2007).  


FINDING OF FACT

The competent medical evidence links the veteran's chronic 
testicular pain to his in-service vasectomy.


CONCLUSION OF LAW

Residuals of a vasectomy were incurred during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R § 3.303 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  For reasons 
discussed more fully below, the Board is granting service 
connection for residuals of a vasectomy.  As this represents 
a full grant of benefits sought on appeal, any breach of 
either VA's statutory duty to notify or to assist under the 
VCAA cannot be considered prejudicial to the veteran.  
Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) 
(holding that VCAA notice errors are presumed to be 
prejudicial and it is VA's duty to rebut the presumption).  
Further discussion of VA's duties to notify and to assist as 
they pertain to that claim is unnecessary at this time.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2007).  When an approximate 
balance of positive and negative evidence regarding the 
merits of a claim exists, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b) (West 2002).  

Analysis

The veteran underwent a vasectomy in December 1989 while on 
active duty.  At the veteran's Travel Board hearing in June 
2008, the veteran alleged that he suffered from testicular 
pain as a residual of this surgery.  The veteran testified 
that he first began experiencing the pain about one year 
after the vasectomy.  He also stated he received treatment 
when his pain began.  He stated he was first treated at Salem 
Hospital and then VAMC Portland.  It was at VAMC Portland, 
the veteran stated, where he was given pain pills, which did 
not improve the pain.  The veteran alleged he ultimately 
received surgery reversing the vasectomy in either 1996 or 
1997.  The veteran's representative reiterated that it was 
the veteran's contention that the pain began in 1990.  The 
veteran also alleged in a substantive appeal received in June 
2006 that he continued to have pain as a result of his 
surgery in service.

The medical evidence included treatment records from VAMC 
Portland, Oregon, dated from August 1992 to November 2003.  
The earliest record of testicular pain is found in a primary 
care progress note, dated in February 1996.  At that time the 
veteran reported left testicular pain that had existed for 
one year.  The veteran was then seen by a urologist, who 
reported in a progress note dated in March 1996, that the 
veteran had not had any problems after his vasectomy until 
1995.  The urologist specified that the veteran's history was 
suggestive of possible post-vasectomy syndrome.  

In May 1996, the veteran underwent a vasovasostomy (reverse 
vasectomy) at the Portland VAMC.  In an operative report, Dr. 
D.R. reported that the veteran "presents at this time for a 
vasectomy reversal and an attempt to relieve his post 
vasectomy pain."  In a follow-up urology progress note dated 
in June 1996, Dr. C. reported the veteran complained of 
"post-vasectomy pain syndrome" and that he underwent the 
reversal for this pain in May 1996.  According to that note, 
the veteran's symptoms remained.  An operative report dated 
in December 1996 showed that pain had persisted and that the 
veteran underwent an epididymectomy to relieve the pain.  A 
follow-up urology progress note, dated in April 1997, showed 
that the veteran was essentially asymptomatic since the 
December 1996 surgery.  By September 1997, however, the pain 
had returned, as shown by a primary care progress note of 
that date.  In an April 1998 urology progress note, the 
examining physician stated that the veteran reported that his 
pain was the same as it had been prior to the December 1996 
surgery.  

In a urology progress note, dated in May 1998, the examining 
physician noted the veteran's subjective complaints of 
chronic left testicular pain since 1993, status post 
epididymectomy with no change in pain.  The doctor also noted 
that the vasovasostomy in 1996 had been without improvement.  
The doctor's impression was chronic left testicular pain 
unresponsive to epididymectomy, vasovasostomy, and cord 
block.  The patient was referred to the pain clinic.

Upon reviewing the medical evidence, the Board first 
acknowledges the discrepancies with portions of the veteran's 
Travel Board testimony.  Although the veteran has alleged his 
pain began shortly after service (i.e. one year), there is no 
medical evidence to corroborate this.  Instead, the medical 
evidence suggests that the veteran's pain began some time in 
early 1995, which was approximately five years after the 
initial surgery in December 1989 and his discharge in 
February 1990.  Although a portion of the veteran's Travel 
Board testimony was inconsistent with what was found in the 
medical records, the Board nonetheless finds the medical 
evidence sufficiently supports his claim to justify granting 
service connection.

Although there is a gap between the veteran's in-service 
surgery in December 1989 and the documented onset of pain 
several years after, the medical evidence attributed the 
onset of pain to his in-service vasectomy.  Moreover, the 
medical evidence demonstrated that this was a chronic pain 
with no permanent relief.   

First, the medical evidence shows the pain the veteran was 
experiencing just prior to his May 1996 vasovasostomy was a 
result of the in-service vasectomy.  The doctors' statements 
made at that time concerning "post vasectomy pain" and 
"possible post-vasectomy syndrome" demonstrate that these 
physicians felt the pain the veteran was experiencing at that 
time was a result of the in-service vasectomy.  The statement 
in the June 1996 follow-up urology progress concerning post-
vasectomy pain syndrome and the veteran's attempt to relieve 
that pain with the reversal surgery is evidence that this 
physician attributed the current pain to the initial December 
1989 surgery.  There is no evidence attributing the pain he 
was experiencing in the early part of 1996 to anything other 
than the in-service surgery.  

Second, although the veteran experienced relief after the 
most recent surgery in December 1996, the relief was only 
temporary.  The doctor's reference in the May 1998 urology 
progress note to chronic pain that had existed since 1993 and 
that was unresponsive to epididymectomy, vasovasostomy, and 
cord block, support finding that the veteran's physician 
believed this was a continuous manifestation of pain.  

Finally, the veteran's testimony at his Travel Board hearing 
and the statement in his substantive appeal are satisfactory 
evidence that he continued to suffer from the pain up to 
those times.  


ORDER

Service connection for residuals of a vasectomy is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


